Order of disposition, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about August 21, 2001, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute 10 counts of sodomy in the first degree, and placed him with the Office of Children and Family Services for a period of 24 months, unanimously modified, on the law, to the extent of vacating the delinquency adjudication as to counts 1, 3, 5, 7 and 9 of the petition, dismissing those counts and reducing appellant’s period of placement to 18 months, and otherwise affirmed, without costs.
The court’s finding was based on legally sufficient evidence *218and was not against the weight of the evidence. The court properly permitted the eight-year-old victim to give sworn testimony since his responses established that he sufficiently understood the difference between truth and falsity, the moral duty to tell the truth and the consequences of lying (see People v Nisoff, 36 NY2d 560, 565-566; People v Cordero, 257 AD2d 372, lv denied 93 NY2d 968). There is no basis upon which to disturb the court’s determinations concerning credibility. The victim provided a detailed, convincing account of appellant’s acts of sodomy.
As the presentment agency concedes, the Family Court lacked jurisdiction over appellant for the five counts brought under Penal Law § 130.50 (1) because those counts require an initial filing with, and removal from, the Criminal Court (Family Ct Act § 301.2 [1] [b]). As the presentment agency further concedes, since the Family Court determined that appellant did not require a restrictive placement, the maximum period of placement is 18 months (Family Ct Act § 353.3 [5]; § 353.5). Concur — Andrias, J.P., Rosenberger, Marlow and Gonzalez, JJ.